Case 2:19-cv-06567-JS-SIL Document 12 Filed 04/20/20 Page 1 of 9 PageID #: 27



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
MAURICE THOMAS,

                       Plaintiff,
                                               MEMORANDUM AND ORDER
           -against-                           19-CV-6567(JS)(SIL)

SEAN FITZPATRICK, Badge #1813;
JOHN DOE (1) Yaphank SERT Officer;
JOHN DOE (2) Yaphank SERT Officer;
ERROL D. TOULON, JR., Sheriff;

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Maurice Thomas, pro se
                    17-R-1145
                    Willard Drug Treatment Campus
                    7116 County Road 132
                    P.O. Box 303
                    Willard, New York 14588

For Defendants:        No appearances.

SEYBERT, District Judge:

           On November 18, 2019, incarcerated pro se plaintiff

Maurice Thomas (“Plaintiff”) filed a Complaint in this Court

pursuant to 42 U.S.C. § 1983 (“Section 1983”) against Suffolk

County Sheriff Errol D. Toulon, Jr. (“Sheriff Toulon”), Suffolk

County Corrections Officer Sean Fitzpatrick, Badge #1813 (“C.O.

Fitzpatrick”), and two unidentified Suffolk County corrections

officers named as John Does 1 and 2 (“John Does” and collectively,

“Defendants”).    (Compl., D.E. 1.)      Plaintiff filed an application

to proceed in forma pauperis with the Complaint.            (See IFP Mot.,

Docket Entry 2.)
Case 2:19-cv-06567-JS-SIL Document 12 Filed 04/20/20 Page 2 of 9 PageID #: 28



           Upon      review    of     the   declaration     in    support     of   the

application     to   proceed     in    forma    pauperis,    the      Court    GRANTS

Plaintiff’s request to proceed in forma pauperis.                      However, for

the reasons that follow, the Complaint is sua sponte DISMISSED

WITHOUT PREJUDICE as against Sheriff Toulon pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii), 1915A(b)(1) and Plaintiff’s remaining claims

against the other Defendants shall proceed.

                                     BACKGROUND1

           Plaintiff’s brief handwritten Complaint is submitted on

the   Court’s   Section       1983    complaint    form.         In   its   entirety,

Plaintiff alleges that, on August 12, 2019 from 2:00 p.m. to 2:40

p.m. at the Yaphank Correctional Facility:2

           Sean Fitzpatrick told me he like to see me
           sweat I finish washing my hands then I walked
           off. At 2:10 p.m. Sean Fitzpatrick came back
           up to me and told me to lay down on y bunk
           with my ass in the air. He walked towards me.
           I asked him is he trying to touch me and he
           called over his radio that I’m trying to
           threaten him. Sean Fitzpatrick threw out my
           Bible and pinned me against the wall and when
           SERT officers came in and banged my head
           against the wall. They cuffed me and walked
           me to booking twisting my wrist and bending my

1All material allegations in the Complaint are presumed to be
true for the purpose of this Order, see, e.g., Rogers v. City of
Troy, New York, 148 F.3d 52, 58 (2d Cir. 1998) (in reviewing a
pro se complaint for sua sponte dismissal, a court is required
to accept the material allegations in the complaint as true).

2Excerpts from the Complaint are reproduced here exactly as they
appear in the original. Errors in spelling, punctuation, and
grammar have not been corrected or noted.



                                            2
Case 2:19-cv-06567-JS-SIL Document 12 Filed 04/20/20 Page 3 of 9 PageID #: 29



             fingers. When we got to booking they put me
             in holding cell 3 and beat me up. Continuing
             to punch and slap me. They continued to twist
             my wrist with the cuffs on and they ripped out
             two of my dreads. My wrist and three fingers
             (thumb, pointer finger, middle finger) on my
             rights hand is still numb and still have
             excruciating pain in my right wrist and hand
             from the incident on August 12 2019.         I
             believe that I have nerve damage in my right
             had. I went to medical in the Riverhead Jail
             where I’m being housed and medical didn’t do
             anything.

(Compl. at 4-5.)     In the space on the form Complaint that calls

for a description of any claimed injuries, Plaintiff alleges that

“swollen wrist left thumb numb right thumb can’t bend.                 Right

wrist cut up from handcuffs.      Right index finger and middle finger

numb.     Go my dreads ripped out my head.          I never received any

medical treatment after.”       (Compl. ¶ II.A.)       As a result of the

foregoing, Plaintiff seeks to recover a damages award in the sum

of two million dollars.      (Compl. at III.)

                                DISCUSSION

I.      In Forma Pauperis Application

             Upon review of Plaintiff’s declaration in support of the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fees.        See 28 U.S.C. § 1915(a)(1).           Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

II.     Application of 28 U.S.C. § 1915

             Section 1915 of Title 28 requires a district court to



                                     3
Case 2:19-cv-06567-JS-SIL Document 12 Filed 04/20/20 Page 4 of 9 PageID #: 30



dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from   such    relief.     See   28   U.S.C.   §§       1915(e)(2)(B)(i)-(iii),

1915A(b).      The Court is required to dismiss the action as soon as

it makes such a determination.        See id. § 1915A(b); Liner v. Goord,

196 F.3d 132, 134 & n.1 (2d Cir. 1999) (noting that under §§ 1915,

1915A, sua sponte dismissals of frivolous prisoner complaints are

not only permitted but mandatory).

              Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200    (2d   Cir.   2004).     However,      a    complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).                  “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”            Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (citation

omitted).      The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”                  Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).   While “‘detailed factual allegations’” are not required,



                                       4
Case 2:19-cv-06567-JS-SIL Document 12 Filed 04/20/20 Page 5 of 9 PageID #: 31



“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III. Section 1983

           Section 1983 provides that

           [e]very person who, under color of any
           statute, ordinance, regulation, custom, or
           usage, of any State . . . subjects, or causes
           to be subjected, any citizen of the United
           States . . . to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured.

42 U.S.C. § 1983.    To state a claim under Section 1983, a plaintiff

must “allege that (1) the challenged conduct was attributable at

least in part to a person acting under color of state law and (2)

the conduct deprived the plaintiff of a right guaranteed under the

Constitution of the United States.”        Rae v. Cnty. of Suffolk, No.

07–CV–2138, 2010 WL 768720, at *4 (E.D.N.Y. Mar. 5, 2010) (quoting

Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999).

      A.   Claims against Sheriff Toulon

           In order to state a claim for relief under Section 1983

against an individual defendant, a plaintiff must allege the

personal    involvement      of   the     defendant     in    the    alleged

constitutional deprivation.       Farid v. Elle, 593 F.3d 233, 249 (2d

Cir. 2010).     The Supreme Court held in Iqbal that “[b]ecause

vicarious liability is inapplicable to . . . [section] 1983 suits,




                                     5
Case 2:19-cv-06567-JS-SIL Document 12 Filed 04/20/20 Page 6 of 9 PageID #: 32



a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the

Constitution.”      Iqbal, 556 U.S. at 676, 129 S. Ct. at 1948.                   A

complaint based upon a violation under Section 1983 that does not

allege the personal involvement of a defendant fails as a matter

of law and should be dismissed.             Johnson v. Barney, 360 F. App’x

199, 201 (2d Cir. 2010).

            Here,   although      Plaintiff    names   Sheriff    Toulon     as   a

defendant   in    the   caption    of   the   Complaint,   he    is   not    again

mentioned in the body of the Complaint.                Wholly absent are any

factual allegations of conduct or inaction attributable to Sheriff

Toulon.     Because the Complaint is devoid of any allegations

sufficient to establish any personal involvement by Sheriff Toulon

in the conduct of which Plaintiff complains, Plaintiff’s Section

1983 claims against Sheriff Toulon are not plausible and are thus

DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. §§ 1915(e)(2)

(b)(ii); 1915A(b).

      B.      Claims Against the Remaining Defendants

            Though thin, the Court declines to sua sponte dismiss

Plaintiff’s      remaining   claims      at    this    early    stage   in     the

proceedings.      Although the Court would ordinarily order service

of the Summonses and Complaint by the United States Marshal Service

(“USMS”), given the national emergency caused by the COVID-19

virus, the Court requests that the Suffolk County Attorney accept



                                        6
Case 2:19-cv-06567-JS-SIL Document 12 Filed 04/20/20 Page 7 of 9 PageID #: 33



service of the Complaint on behalf of C.O. Fitzpatrick.                            With

regard    to    the       remaining,    unidentified      individual     defendants,

service    of       the    Complaint     cannot     be    effected     without     more

information.         The Second Circuit has held that district courts

must   provide       pro    se   litigants       with   reasonable     assistance    in

investigating the identity of such “John Doe” defendants.                           See

Valentin       v.   Dinkins,      121    F.3d     72,    75-76   (2d    Cir.     1997).

Accordingly, the Court ORDERS that the Clerk of the Court serve a

copy of the Complaint together with this Order on the Suffolk

County Attorney.            The Suffolk County Attorney is requested to

attempt to ascertain the full names of the unidentified Defendants,

who are alleged to be employed at the Yaphank location of the

Suffolk County Correctional Facility and to have interacted with

Plaintiff on August 12, 2019 as described in the Complaint.                      Within

sixty (60) days of the date that this Order is served upon it, the

the Suffolk County Attorney shall provide the Court and Plaintiff

with the names of these individuals and shall apprise the Court

whether, in light of the national emergency caused by the COVID-

19 virus, it will accept service of the Complaint on behalf of

these individuals.

               Once the information is provided to the Court by the

Suffolk County Attorney, Plaintiff’s Complaint shall be deemed

amended to reflect the full names of these Defendants.                   The Suffolk

County Attorney need not undertake to defend or indemnify these



                                             7
Case 2:19-cv-06567-JS-SIL Document 12 Filed 04/20/20 Page 8 of 9 PageID #: 34



individuals at this juncture.       This Order merely provides a means

by which Plaintiff may properly name and serve these Defendants as

instructed by the Second Circuit in Valentin.

                                CONCLUSION

           For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis is GRANTED, however Plaintiff’s claims

against Sheriff Toulon are sua sponte DISMISSED WITHOUT PREJUDICE

pursuant   to   28   U.S.C.    §§   1915(e)(2)(B)(ii),      1915A    (b)(1).

Plaintiff’s remaining claims shall proceed and the Clerk of the

Court shall serve a copy of the Complaint together with this Order

on the Suffolk County Attorney.          The Court requests that, given

the national emergency caused by the COVID-19 virus, the Suffolk

County Attorney accept service on behalf of C.O. Fitzpatrick.

           The Suffolk County Attorney is also requested to attempt

to ascertain the full names of the unidentified Defendants, who

are alleged to be employed at the Yaphank location of the Suffolk

County Correctional Facility and to have interacted with Plaintiff

on August 12, 2019 as described in the Complaint.               The Suffolk

County Attorney shall provide the Court and Plaintiff with the

names of these individuals within sixty (60) days of the date that

this Order is served upon it and shall also advise whether, given

the national emergency caused by the COVID-19 virus, it will accept

service on their behalf.      Once the information is provided to the

Court by the Suffolk County Attorney, Plaintiff’s Complaint shall



                                     8
Case 2:19-cv-06567-JS-SIL Document 12 Filed 04/20/20 Page 9 of 9 PageID #: 35



be deemed amended to reflect the full names of these Defendants.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of the Court is directed to mail a copy of

this Order to Plaintiff.

                                         SO ORDERED.


                                          /s/ JOANNA SEYBERT    _
                                         JOANNA SEYBERT, U.S.D.J.

Dated:   April 20 , 2020
         Central Islip, New York




                                     9
